Citation Nr: 1504087	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to January 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.  

This matter was the subject of a Board decision and remand dated in September 2013.  The Board reopened the Veteran's claim for service connection left shoulder disability and remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development and adjudication. 

In June 2014, the Veteran executed a VA Form 21-22 assigning The American Legion as his new representative in claims before VA, thereby revoking his appointment of previous representatives.  See 38 C.F.R. § 14.631(f).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the September 2013 remand instructions, the Board requested that the examiner discuss the history as provided by the Veteran and his spouse of the Veteran experiencing left shoulder symptoms from active service forward, and the May 2013 supporting medical nexus opinion from Dr. MLT.  The lay histories and supporting medical opinion evidence were not discussed in either the December 2013 medical examination report or the January 2014 addendum opinion.  In addition, the January 2014 addendum opinion requires clarification.  The examination report must thus be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2 (2014).

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  The records sought should include records of treatment with Dr. SLC and Dr. MLT.  The names of the physicians were not spelled out in the September 2013 Duty to Assist letter issued pursuant to the Board's September 2013 remand of this matter.  The names may be found in a May 2013 medical opinion from Dr. MLT and a March 2009 letter from Dr. SLC.  The names of these clinicians should be spelled out in a new letter to the Veteran, rather than abbreviated as in this remand for privacy purposes.

3.  Once all available relevant medical records have been received and associated with the claims file, make arrangements with the appropriate VA medical facility for this matter to be referred to the clinician who conducted the December 2013 VA examination and provided the January 2014 addendum opinion in this matter, or if that clinician is not available, another suitably qualified clinician.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner finds that additional examinations or tests and studies are required to provide the opinions sought by the Board, such examinations or tests and studies should be conducted.  An explanation for all opinions expressed must be provided.  

If the examiner who conducted the December 2013 VA examination and provided the January 2014 addendum opinion provides the new medical opinion, she should provide clarification of certain inadvertent or unclearly worded statements in the January 2014 addendum opinion, including that "[h]e did not at any point in the exam state that his neck affects his neck," and "it is 50% less likely that cervical DDD caused or aggravated shoulder pain."

The examiner should provide all current diagnoses for the Veteran's claimed left shoulder disorder, to include any neurological disorder of the left upper extremity.

For each disability diagnosed, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability began during active service or is related to any incident of service.

For each disability diagnosed, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability is caused or aggravated (chronically worsened) by service-connected degenerative disc disease and spondylosis C5-6 and C6-7.

In providing these opinions, the examiner must address the following:  1) STRs dated April 30, 1984, and October 30, 1985; 2) the March 2009 letter from Dr. SLC; 3) the May 2013 letter from Dr. MLT; 4) 4) the Veteran's lay statements regarding left shoulder symptoms during and after service; 5) the Veteran's spouse's lay statements regarding the left shoulder symptoms during and after service; and 6) a May 2014 VA examination report of the Veteran's cervical spine.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


